DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 22-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 6,234,167) in view of Wensley et al. (US 10034988).

Regarding claims 22 and 29-37:
	Cox et al teaches an aerosol delivery device , comprising: a control body (25/43); a cartridge (23-–including mouthpiece section 49a) comprising a reservoir (37) at least partially filled with an aerosol precursor composition, the cartridge 23 being configured to receive an airflow from the control body (53, 55, user inhales on mouthpiece causing air to be withdrawn and flowing); 5 an atomizer (within cartridge 23 as shown in 27x) comprising a chamber (surrounding tube 27) and a heating element (33); and a pressure controller configured to control dispensing of the aerosol precursor composition from the reservoir based on a pressure differential between a first pressure within the reservoir and a second pressure proximate the atomizer (col. 5, line 42 – col. 6, line 45), the atomizer being configured to heat the aerosol precursor composition received from 10 the reservoir to add an aerosol to the airflow (col. 4, lines 39-45), wherein the first pressure within the reservoir is substantially equal to an ambient pressure (not pressurized, gas surrounding 37 used to apply pressure to flexible reservoir), wherein the pressure controller comprises a flow restrictor (valve 35 or tube 27) configured to produce the pressure differential between the first pressure within the reservoir and the second pressure proximate the atomizer, wherein the control body 25 includes the 10 flow restrictor (fig. 1), wherein the flow restrictor comprises one or more restrictor apertures (inside valve 35 or tube 27), wherein the reservoir comprises an aerosol precursor bag (flexible container 45), and wherein the atomizer further comprises a fluid delivery tube (27) configured to deliver the aerosol precursor composition from the reservoir to 20 the heating element during application of the pressure differential and otherwise resist flow of the aerosol precursor composition to the heating element.  Note that Cox discloses the atomizer (at least a portion thereof) being positioned longitudinally between the opening 55 and the mouthpiece.  Further note that by definition the opening establishes the upstream extent of the flow path as such the opening receives the air flow upstream of [at least a portion of] the atomizer. Cox et al further teaches that the heating element 33 is positioned within the chamber 27x (see annotated figure below).   Further note the first and second components 23 and 25 can be attachable to one another in end to end or side by side relationships.  


    PNG
    media_image1.png
    1233
    1093
    media_image1.png
    Greyscale


	Cox does not explicitly disclose wherein at least a majority of the atomizer is positioned between and spaced apart from the opening and the mouthpiece along a longitudinal axis of the aerosol delivery device such that the opening receives the airflow upstream of the atomizer.

	Wensley discloses a similar electronic smoking device including a similarly shaped electric heater cooperating with a capillary fluid transport tube connected to reservoir. See figure below.
 The coil can be an open coil that can allow for air to flow between the coils and carry away the vaporized material. In FIG. 22, the brass contacts (2204) are located (disposed) on either side of an airflow channel and the rod, including the coil, span the channel. In some cases, the coil can be oriented parallel to the flow of a carrier gas (e.g., air). In some cases, the coil can be oriented perpendicular to the flow of a carrier gas (e.g., air). In FIG. 22, a tube, e.g., capillary tube (2206) attached to a reservoir (2208) comprising an agent (e.g., nicotine) mixture is located at one end of the coil and an agent (e.g., nicotine) mixture is dispensed from the end of the tube, e.g., capillary tube onto the coil. The agent (e.g., nicotine) mixture, once dispensed, can wick along the coil to cover the entire or part of the coil. The coil can be heated which can vaporize the agent (e.g., nicotine) mixture.  Further note that Wensley additionally contemplates embodiments wherein the capillary tube is heated directly to transfer heat to the fluid transported therethrough as taught by Cox. As such direct heating of the capillary tube and providing the heating coil spaced apart from the tube to heat the fluid directly by the coil can be seen to known methods or techniques of supplying heat to a fluid for vaporization in an air flow that would lead to predictable results. 

	
    PNG
    media_image2.png
    401
    1026
    media_image2.png
    Greyscale
 

At least under KSR rationales A, C and D above, one of skill in the art would find it obvious to
modify the Cox device to include the heating element arrangement taught by Wensley including a
heating element extending from and spaced apart from and/or partially overlapping an open ended side of the tubing segment such that at least a majority of the atomizer (the heating coil as taught by Wensley) is positioned between and spaced apart from the opening and the mouthpiece along a longitudinal axis of the aerosol delivery device of Cox such that the opening receives the airflow upstream of the atomizer.

Regarding claims 38 and 42-45:
	Cox et al teaches a method for aerosolization (col. 4, lines 25 -51) in an aerosol delivery device, comprising: directing an airflow from a control body (23) through a cartridge comprising a reservoir (37) at least partially filled with an aerosol precursor composition; controlling dispensing of the aerosol precursor composition from the reservoir to an 30 atomizer (27) comprising a chamber (inside tube 27) and a heating element (33) based on a pressure differential between a first pressure within the reservoir and a second pressure proximate the atomizer (col. 5, line 42 – col. 6, line 45); and 25WCSR 32224218v3 R60999 10540US.3 (0727.2)heating the aerosol precursor composition dispensed from the reservoir with the heating element to add an aerosol to the airflow (col. 4, lines 39-45), wherein an internal pressure within the reservoir is substantially equal to an ambient pressure (not pressurized, gas surrounding 37 used to apply pressure to flexible reservoir), and 20 wherein controlling dispensing of the aerosol precursor composition comprises producing the pressure differential between the first pressure within the reservoir and the second pressure proximate the atomizer with a flow restrictor (valve 35 or tube 27), and further comprising delivering the aerosol precursor 25 composition through a fluid delivery tube (27) to the heating element during application of the pressure differential and otherwise resisting flow of the aerosol precursor composition to the heating element. Note that Cox discloses the atomizer (at least a portion thereof) being positioned longitudinally between the opening 55 and the mouthpiece.  Cox et al further teaches that the heating element 33 is positioned within the chamber 27x (see annotated figure above).  Further note that by definition the opening establishes the upstream extent of the flow path as such the opening receives the air flow upstream of [at least a portion of] the atomizer.
Cox does not explicitly disclose wherein at least a majority of the atomizer is positioned between and spaced apart from the opening and the mouthpiece along a longitudinal axis of the aerosol delivery device such that the opening receives the airflow upstream of the atomizer.

	Wensley discloses a similar electronic smoking device including a similarly shaped electric heater cooperating with a capillary fluid transport tube connected to reservoir. See figure below.
 The coil can be an open coil that can allow for air to flow between the coils and carry away the vaporized material. In FIG. 22, the brass contacts (2204) are located (disposed) on either side of an airflow channel and the rod, including the coil, span the channel. In some cases, the coil can be oriented parallel to the flow of a carrier gas (e.g., air). In some cases, the coil can be oriented perpendicular to the flow of a carrier gas (e.g., air). In FIG. 22, a tube, e.g., capillary tube (2206) attached to a reservoir (2208) comprising an agent (e.g., nicotine) mixture is located at one end of the coil and an agent (e.g., nicotine) mixture is dispensed from the end of the tube, e.g., capillary tube onto the coil. The agent (e.g., nicotine) mixture, once dispensed, can wick along the coil to cover the entire or part of the coil. The coil can be heated which can vaporize the agent (e.g., nicotine) mixture.  Further note that Wensley additionally contemplates embodiments wherein the capillary tube is heated directly to transfer heat to the fluid transported therethrough as taught by Cox. As such direct heating of the capillary tube and providing the heating coil spaced apart from the tube to heat the fluid directly by the coil can be seen to known methods or techniques of supplying heat to a fluid for vaporization in an air flow that would lead to predictable results. 

	
    PNG
    media_image2.png
    401
    1026
    media_image2.png
    Greyscale
 

At least under KSR rationales A, C and D above, one of skill in the art would find it obvious to
modify the Cox device to include the heating element arrangement taught by Wensley including a
heating element extending from and spaced apart from and/or partially overlapping an open ended side of the tubing segment such that at least a majority of the atomizer (the heating coil as taught by Wensley) is positioned between and spaced apart from the opening and the mouthpiece along a longitudinal axis of the aerosol delivery device of Cox such that the opening receives the airflow upstream of the atomizer.

Regarding claims 23-28 and 39-41, 44, 45:
	Cox et al. in view of Wensley teaches the claimed invention as described above.  Cox et al further teaches that the pressure controller comprises a valve (35) configured to selectively release the aerosol precursor composition from the reservoir, a flow sensor (51), wherein the valve is configured to actuate in response to a signal from the flow sensor (col. 5, lines 42-61), the cartridge is adjoined to the valve and the atomizer (one unitary structure), the control body (23) includes the valve and the atomizer (fig. 1), and the control body comprises a coupler which is coupled to a base of the cartridge (interior components secured in place with respect to body 23), the valve being in fluid communication with the reservoir (fig. 1) when the coupler of the control body is coupled to the base of the cartridge.
	Cox et al, does not explicitly teach that the pressure within the reservoir is greater than an ambient pressure.  Cox et al, however, does teach that the aerosol precursor composition is released from the reservoir (37) by pressurized force from gas surrounding the flexible container (45, col. 4, line 62 - col. 5, line 18).  It is noted that for precursor composition to be released from the reservoir, the pressure within the reservoir must be greater than the pressure surrounding the reservoir, as if pressure within the reservoir were lower than the ambient pressure the ambient environment would be drawn into the reservoir when opened. 
Regarding claims 38-41, 44-45:
	Cox et al, teaches the claimed invention as described above.  Cox et al further teaches controlling dispensing of the aerosol precursor composition from the reservoir with a valve (col. 4, lines 25-51), detecting an airflow with a flow sensor (51), wherein controlling dispensing comprises actuating the valve in response to a signal from the flow sensor (col. 5, lines 42-61), and wherein selectively releasing the aerosol precursor composition from the reservoir with the valve comprises directing the aerosol precursor composition from the reservoir in the cartridge through the valve in the control body (col. 4, lines 25-51).
	Cox et al. teaches that the pressure within the reservoir is greater than an ambient pressure (see above).  Cox et al, however, does teach that the aerosol precursor composition is released from the reservoir (37) by pressurized force from gas surrounding the flexible container (45, col. 4, line 62 - col. 5, line 18).  It is noted that for precursor composition to be released from the reservoir, the pressure within the reservoir must be greater than the pressure surrounding the reservoir, as if pressure within the reservoir were lower than the ambient pressure the ambient environment would be drawn into the reservoir when opened.  
	

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that at least a majority of the atomizer in Cox is not positioned between the vent holes 55 and the mouth piece.    Applicant’s arguments with respect thereto have been considered and addressed above by the new ground of rejection. The Terminal Disclaimer filed 6/13/2022 is approved and serves to overcome the previous Double Patenting rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761                                                                                                                                                                                          





tsc